DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/29/2022 has been entered.  Claims 1-5 and 7-20 are pending in the application.  Claim 6 has been cancelled.  Claims 12-20 were previously withdrawn, however claims 12-20 are rejoined in this Office Action (see “Election/Restrictions” section below).  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 12/29/2021.

Election/Restrictions
Claims 1-5 and 7-11 are allowable. The restriction requirement between groups I-III, as set forth in the Office action mailed on 10/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/5/2021 is withdrawn.  Claims 12-20, directed to an infusion device and a method are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-5 and 7-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including wherein detecting the anomalous condition comprises detecting the anomalous condition based on a ratio of the active amount of actuation to the passive amount of actuation.
The closest prior art is Moberg et al. (US 2006/0184154 A1).  Moberg discloses a method of detecting an anomalous condition (an occlusion) comprising: providing input power to an actuation arrangement (motor 403) (see par. [0192]); identifying an active amount of actuation (drive count) of the actuation arrangement (motor 403) (see par. [0192]-[0193]); disabling the input power to the actuation arrangement (see par. [0192]); identifying a passive amount of actuation (coast count) of the actuation arrangement (see par. [0192]-[0193]); and detecting the anomalous condition based on a relationship between the active amount (drive count) and the passive amount (coast count) (see par. [0190]-[0191] and [0194]).
However, Moberg fails to state wherein detecting the anomalous condition comprises detecting the anomalous condition based on a ratio of the active amount of actuation to the passive amount of actuation.

Dependent claims 2-5 and 7-11 are allowed by virtue of their dependency on allowed claim 1.  

In regards to independent claim 12, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the infusion device as claimed, specifically including wherein the control module detects the anomalous condition based on a ratio of the active amount of actuation to the passive amount of actuation.
The closest prior art is Moberg et al. (US 2006/0184154 A1).  Moberg discloses an infusion device (see Fig. 4) comprising: an actuation arrangement (motor 403) coupled to a plunger (plunger 407) to deliver fluid; a driver module (power supply 420) coupled to the actuation arrangement (motor 403); a sensing arrangement (motor piston encoder – see par. [0193]); and a control module (control circuitry 422) to operate the driver module (power supply 420) to provide input power to the actuation arrangement (motor 403) (see par. [0192]); identify an active amount of actuation (drive count) of the actuation arrangement (motor 403) (see par. [0192]-[0193]); disable the input power to the actuation arrangement (see par. [0192]); identify a passive amount of actuation (coast count) of the actuation arrangement (see par. [0192]-[0193]); and detect an anomalous condition (an occlusion) based on a relationship between the active amount (drive count) and the passive amount (coast count) (see par. [0190]-[0191] and [0194]).
However, Moberg fails to state wherein the control module detects the anomalous condition based on a ratio of the active amount of actuation to the passive amount of actuation.

Dependent claims 13-15 are allowed by virtue of their dependency on allowed claim 12.  

In regards to independent claim 16, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including wherein the detecting the occlusion condition comprises detecting the occlusion condition based on a ratio of the first amount to the second amount.
The closest prior art is Moberg et al. (US 2006/0184154 A1).  Moberg discloses a method of detecting an occlusion in a fluid path (see Fig. 4) comprising: operating, by a control module (control circuitry 422) associated with an infusion device (see Fig. 4), a driver module (power supply 420) to provide current flow to a motor (motor 403) to produce a first amount (drive count) of rotation of a rotor of the motor (motor 403) (see par. [0192]); disabling the current flow and identifying a second amount (coast count) of rotation of the rotor using a rotor sensing arrangement (motor piston encoder – see par. [0193]); detecting an occlusion based on a relationship between the first amount (drive count) and the second amount (coast count) (see par. [0190]-[0191] and [0194]); and generating a user notification (see par. [0201]).
However, Moberg fails to state wherein the detecting the occlusion condition comprises detecting the occlusion condition based on a ratio of the first amount to the second amount.

Dependent claims 17-20 are allowed by virtue of their dependency on allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783